 CARDINAL OPERATING( COMPANYCardinal Operating Company, jointly owned by OhioPower Company and Buckeye Power Company, Inc.and Local Union No. 361-478 of the Utility Work-ers Union of America, AFL-CIO. Cases 8 CA11833 and 8 CA 12272October 26. 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANI) TRIISI)AI.iOn July 20, 1979, Administrative Law Judge Rob-ert M. Schwarzbart issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.' No exceptions were filed to the Administrative Law Judge's finding thatRespondent did not violate Sec. 8(a)5) of the Act by purportedly changingits policy of allowing union officials to conduct union business on companytime; did not violate Sec. 8(aX3) of the Act by reprimanding Union StewardCharles Strizak for assisting another employee in the processing of a griev-ance; and did not violate Sec. 8(a)( I) of the Act by refusing to allow em-ployee Thomas Valeno to consult with a union official on company time.DECISIONSTATEMENt OF THE CASEROBERT M. SC'HWARZBART, Administrative Law Judge:These consolidated cases were heard in Steubenville, Ohio,on April 2, 3, and 4, 1979. pursuant to a complaint issued inCase 8-CA-12272 on October 27. 1978,' and an amendedcomplaint in Case 8-CA-1 1833 and order consolidating the' All dates hereinafter are in 1978 unless otherwise stated.two cases issued January 10, 1979,2 based on charges' filedby local Union No. 361 478 of the Utility Workers Unionof America. AFL-CIO, herein called the Union, againstCardinal Operating Company. jointly owned by OhioPower ompany and Buckese Power Company, Inc..herein called Respondent.4The consolidated complaints al-lege that Respondent violated Section 8(a)(3) and (I) of theNational Labor Relations Act. as amended. during the termof a collective-hargaining agreement by issuing a reprimandto Charles Strizak, an employee-union official, because heassisted another employee in the filing of a grievance; vio-lated Section 8(a)( 1) of the Act by refusing, contrary to pastpractice, to permit Thomas Valerio, another employee-union official. to consult with his union representative oncompany time; and violated Section 8(a)(5) and () of theAct after the collective-bargaining agreement had expiredby unilaterally changing the existing procedure wherebyunion officials and members were permitted to conductunion business during working time and by unilaterallychanging the grievance procedure by refusing to arbitrategrievances filed between the expiration date of the collec-tive-bargaining agreement and the date a new contract wassigned. In arguing this last point, the General Counsel. con-trary to Respondent. asserts that Respondent had impliedlyagreed to extend the terms of the last contract. therebymaking postcontract grievances arbitrable.Respondent. in answering the consolidated complaints,denied the commission of unfair labor practices. Counselfor the General Counsel and Respondent have filed briefswhich have been carefully considered.Upon the entire record, including my observation of thewitnesses. I make the following:FININ(S ()OF FA( II. trilE BtSINESS ()F RESPONDENTRespondent Cardinal Operating Company, an Ohio cor-poration jointly owned bN Ohio Power Company and Buck-eye Power Company. Inc., has its offices and place of busi-ness in Brilliant. Ohio. which is the only facility involved inthe instant case. Respondent is engaged in the business ofgenerating electrical power for public consumption. Annu-ally Respondent. in the course and conduct of its business,has had gross earnings in excess of $500,000 and receivesgoods and products at its Brilliant location valued in excessof $50,000 directly from sources located outside the State ofOhio.In accordance with the foregoing facts, conceded at thehearing, I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2Case 8 CA 11833 was originally consolidated for heanng with certainother cases In a complaint which issued on December 29. However, as theseother joined matters were separately resolved, Case 8 CA 11833 was sev-ered therefrom by order of December 29. and consolidated for heanng withCase 8-CA 12272.3The charge in Case 8 CA 11833 and the original charge in Case 8 CA-12272 were filed on April 5 and September 15, respectivel). An amendedcharge in Case 8 CA 12272 was filed on October 26.'The names of Respondent and the Union appear as amended at thehearing.' After close of the hearing and receipt of the hbriefls, Robert E Ackerberg,Esq.., also of Schiff. Hardin & Waile, replaced Messrs. Kovar and Andersonas Respondent's attorney of record.246 NLRB No. 42279 )DECISIONS OF NATIONAl. LABOR RELATIONS BOARDII1 .THE I.ABOR OR(;ANIZATIO() N INVO.VEI)The Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.1l. IH UNFAIR I.ABOR PRA'1(ItESA. BackgroundRespondent operates an electrical power generating facil-ity in Brilliant, Ohio, where it employs approximately 270production and maintenance employees, who for the past10 years have been represented by the Union for purposesof collective bargaining.6The personnel director and laborrelations supervisor for the Ohio Power Company are Mah-Ion E. Rice and Ronald L. Lamb, respectively. LeelandDean Simmons is personnel supervisor at Respondent'sBrilliant plant.The last collective-bargaining agreement to he effectivebetween the parties at the times relevant herein becameeffective April 19. 1976, and expired May 31.B. The Alleged Unlaifid Warnings to Charles Strizak -Facts and ConclusionsThe General Counsel and Union contend that Respon-dent, in violation of Section 8(a)(3) and ( I) of the Act, gavea verbal and written warning to Charles Strizak, the uniontreasurer and shop steward for maintenance7because hehelped another employee and steward. Thomas Valerio. tofile a first-step grievance. Although the written record of thewarning was later expunged from Strizak's personnel file byoperation of the grievance procedure, the General Counselcontends that this was insufficient to remedy or rendermoot this alleged violation. Respondent asserts that Strizakhad been lawfully reprimanded because without the clear-ance to conduct union business on working time, requiredunder existing work rules, Strizak disrupted a training classto which Valerio had been assigned.On March 30. while the collective-bargaining agreementwas still in effect, Strizak was approached by Thomas Vale-rio, also a shop steward in maintenance,' at 8:00 a.m.., thestart of the workday. Valerio told Strizak that he wanted tofile a first-step grievance protesting a disciplinary letter hehad received the day before from Foreman Ronald Work.Strizak replied that he would see Valerio later that day.The collective-bargaining agreement then in effect pro-vided for a four-step grievance procedure, culminatingthereafter in binding arbitration at the option of eitherparty. The first-step grievance could be submitted orally.Grievances from the second step on were to be submittedand answered in writing. Strict targets were established for6 Local 361 479 was formed in 1976 by merger of sister Locals 361 and478. which until then, respectively, had bargained for employees of Respon-dent's Tidd plant and its neighbor, the newer Cardinal plant. Before merg-ing, the two locals had negotiated jointly with Respondent but had signedseparate, virtually identical contracts.I At the time of the hearing, Strizak was no longer employed by Respon-dent.I By the time of the hearing, Valerio had replaced Strizak as chief shopsteward.the times in which each step must be taken up and an-swered. As first-step grievances had to he filed within 3 daysof the occasioning incident, on March 30 Valerio still had 2more days in which to file his first-step grievance.Strizak testified that at 9:30 a.m. that day he left his workarea to go on break.' On his way to the cafeteria, he lookedthrough the door window to a conference room whereForeman Thomas Goosman was conducting a class to trainemployees in the maintenance mechanic B classification.Valerio was a member of' this class.Strizak related that while looking into the room. he notedapproximately 15 men, scattered, milling about, and talkingin small groups. Goosman was somewhere in the middle ofthe room just looking down, and the class did not appear tobe in progress. Strizak, at the door, caught Valerio's eye andmotioned to him. Valerio, in turn, signaled for Strizak toenter the room. When Strizak did so, he went to Valerio tosee if he was ready to file the first-step grievance. Strizakand Valerio then both approached Goosman and told himthat they wanted to file a first-step grievance concerning thedisciplinary letter that had been given to Valerio by Fore-man Work. Goosman accepted and noted the verbal first-step grievance. He then dismissed the class for break, andStrizak and Goosman walked out of the classroom to-gether."'When accepting the grievance, Goosman told Valerioand Strizak that he would get back to them.After leaving the classroom, Strizak continued on to thecafeteria. There, his immediate supervisor, Charles Craw-ford, told Strizak that he would like to see him at the end ofhis break. When Strizak appeared soon thereafter, Craw-ford told him that he had been instructed to verbally repri-mand Strizak for having left his job without permission andfor disturbing Goosman's class. Crawford stated that hewas being required to put a written copy of his notes oftheir discussion and reprimand in Strizak's personnel file.Strizak explained that he had been on his break when hewent to the conference room and described the details of hisvisit to Goosman's class. Crawford replied that he preferredthat Strizak conduct union business on his break times. Theinterview would be recorded, put in his file, and could beused against him.Valerio testified that when Strizak arrived at the class-room, shortly after 9:30 a.m., the class was not actually inprogress as the instructor did not want to start anothertopic before releasing the group for its usual break at 9:40a.m. Therefore, when he spotted Strizak at the door, Vale-rio motioned him to wait while he asked Goosman if it wereall right to file a first-step grievance with him. When Goos-man agreed, Valerio then motioned for Strizak to come intothe room. When Goosman asked what the grievance wasabout, Valerio said that it concerned a disciplinary letter. Inresponse to Goosman's reply that he did not know anythingabout it, Valerio stated that he knew this but noted thatunder the work rules, grievances must be filed with an em-ployee's immediate supervisor, even though that supervisor9 Strizak, who worked only on the day shift, was free to take a 10-minutemorning break at any time between 9:30 and 10 a.m.10 When Strizak described this incident on cross-examination, his accountdiffered Instead of first conferring with Valerio, he related that he walkeddirectly from the door to (;oosman where he was joined by Valeno. The menthen asked if they could file Valerio's first-step grievance.280 CARDINAL OPERATING COMPANYis not immediately involved. Strizak. on joining them, toldGoosman that he was there to file a first-step grievance onbehalf of Valerio pertaining to a disciplinary letter Valeriohad received. Goosman then thanked Goosman and leftthrough the door at the same time the rest of the class wasbeing released on break.By prearrangement, on March 30. at about 12:30 p.m.,Strizak and Valerio again met with Goosman in the class-room to hear the answer to the grievance filed that morn-ing. Before reaching the subject of the grievance, Strizakasked if he had disturbed the class earlier. When reassuredby Goosman that he had not, Strizak then asked why thenhad the Company given him a reprimand. Goosman repliedthat he had not commented on the matter as Strizak hadnot disturbed the class. He then announced that Valerio'sgrievance was being denied.Goosman,'" in turn, testified that while he was conduct-ing a class in category B. maintenance work, attended byabout 15 employees, including Valerio, he saw Strizak openthe door of the classroom. cross the room to where Valeriowas seated on the far side, kneel down, and begin speakingto him. At the time, Goosman actually was conducting theclass and was reading to the group from a manual. Strizak.according to Goosman, did not ask permission either toenter the room or to speak to Valerio.Goosman asked Strizak and Valerio if they were engagedin something that all should know about. Both arose andcame to Goosman telling him that they wished to initiate agrievance. When Goosman asked if the grievance pertainedto him or to the classroom. both said no. Goosman thensuggested that, perhaps, they could initiate their grievancewith the foreman who was involved. The men replied thatGoosman was Valerio's immediate supervisor at that time.Goosman stated that in that case he would accept the griev-ance, listened to it. and told them that he would get back tothem. Both men left the room. Goosman then released theclass on break, jotted down a few notes for his own refer-ence, and reported the incident to his own immediate supe-rior, James Hurley. also telling Hurley that he had acceptedValerio's grievance.Hurley then looked up Strizak's foreman, Crawford. andasked if he had given Strizak permission to go to the class-room to seek Goosman. When Crawford replied that hehad not. Hurley told Crawford to call in Strizak, talk tohim, and give a verbal warning explaining the company'sposition.Crawford related that when he spoke to Strizak soonthereafter, he told Strizak that there was a problem: heevidently had gone to see Goosman about a grievance.When Strizak admitted that he had, Crawford told him thathe should have come to see him about the matter first. AfterStrizak replied that Crawford had not been in the office atthat time. Crawford answered that there usually is anotherforeman around and that he should have let somebodyknow. Crawford told Strizak that they had not had anyproblems in the past about his conducting union business.Strizak agreed. Crawford then declared that if Strizakneeded to see someone on union business, he should touch11 On April 1. 1979. Goosman retired from Respondent's employ as main-tenance supervisor at the Cardinal plant after 35 )ears of service. Yearsearlier, while a member of the unit. he had served as treasurer of Local 361base with Crawford and, when he got to see whomever hehad his business with, he also should ask if they had thetime to talk with him. Crawford stated that Strizak and hehad good relations, with which Strizak also agreed, anddeclared that he was going to write something down for hisrecord so that he would have a note as to what had beensaid. He invited Strizak to do the same. Crawford deniedtelling Strizak that he could not engage in union businesson company time, but did tell him that he should not inter-rupt the classroom.'The record reveals that under Respondent's work rules,as agreed by the Union and as practiced, all employeeswere required to obtain permission from their supervisorsbefore leaving their assigned stations during working hours.Union officials, too, could conduct union business, includ-ing the filing and processing of grievances, during theirworktime only after receiving approval from their respec-tive supervisors. All employees, however, were allowed togo on break from their normal work stations, absent emer-gency assignment, within designated time frames, as de-scribed by Strizak. without first obtaining such permission.While the right of an employee-union official to leave hiswork station without clearance permissably to go on break.only for him to use that time to conduct union affairs, is notclearly articulated in the record.' it is reasonable. and Ifind, that a union officer, such as Strizak, validly away fromhis work station on break. could not properly interrupt an-other facet of Respondent's operation to conduct unionbusiness unless such activity had been specifically approvedin advance by an appropriate company official.The testimony of Strizak and Valerio that they actuallydid not interrupt Goosman's class in filing their grievancewith him, as the lecture was not then actively in progress, isnot credited. Not only were Strizak's two accounts of pre-cisely what he did on his arrival at the classroom inconsis-tent, but Valerio's narrative conflicted with both of thosegiven by Strizak. On direct examination, Strizak. as noted,testified that after being motioned into the room by Valerio,he went to Valerio to ask if he was ready to file his griev-ance, after which they both approached Gx)sman. Oncross-examination. Strizak testified that on entering theroom he immediately went to Gx)sman where they werethen joined by Valerio. It was then that they asked if theycould file Valerio's first-step grievance."Valerio. however, related that he had signaled to Strizakto wait outside while he asked Goosman if it were all rightto file the first-step grievance. It was only after Goosmanhad agreed that he motioned Strizak to come into the room.Accordingly. the General Counsel's two witnesses to thisbrief incident gave three accounts. Neither Strizak nor Va-I2 ('rawford stated that he did not turn over his notes of this interliew tohis supervisor. Hurley, until alfter Strizak had filed a grievance concerningthe reprimand. after which. consistent with company polic. ('rau,ford'snotes became a part of Respondent's file on the grievance As noted. thewritten record of this reprimand was later removed from Stniak's file whenthe grievance was resolved to the t'nion's satisfaction.° The Union argues that employees who are union officials should he freeto conduct union business while on break without specific clearance as suchtime is their own. Respondent, howesver. contends that releasing employeesto go on break inside the plant on what otherwise would he working time isnot the same its licensing them to engage in union affairs. which. necessarily.also would entail involvement bh supervisors and other employees There-lire. such activities must he cleared In adance.4 Stri.ak adnmils that he did no .a,k permissin to speak to Valerio281 DECISIONS OF NA'IONAL LABOR RELATIONS BOARDlerio contend that Goosman had yet released the employeesin his class for break but, at most, that Strizak had comeinto the room during a slow period while the class was stillin session.Noting the foregoing inconsistencies on the part of theGeneral Counsel's witnesses, I credit Goosman's testimonythat when Strizak entered the room the class was actively insession and that, without authorization Strizak interruptedits progress by crossing the room to confer with Valerioand, thereafter, by filing the grievance with Goosman.As Administrative Law Judge Bernard Ness noted in hisBoard-approved Decision in Columbus Coated -abrics. Di-vision of Borden Chemical, Borden, Inc..' with respect to arule requiring employer permission to conduct union busi-ness during worktime:It is not a function of this Agency to insure that thebargaining relationship between the parties be sereneand free from bickering with each other. Here we havea lawful limitation on union representatives in theirconduct of union business during working time. Theright to present grievances by stewards on behalf ofemployees or to discuss complaints with employees isexpressly protected in Section 7 of the Act. But thisright does not carry with it a license that such activitiesmust be permitted during working time. As the Boardhas said, working time is for work and "in the absenceof contractual agreement permitting the investigationand prosecution of complaints on working time, therights of employees and union stewards to undertakesuch activities may be limited." Russell Packing Co..133 NLRB 192, 196 [1961].In the present case, the credited evidence reveals thatStrizak's unauthorized conduct in interrupting Goosman'sclass to file a grievance, breached an existing lawful re-straint on the activities of union officials which had beendesigned to provide an orderly processing of grievances,and Respondent's enforcment of the existing rule in thisregard conformed with agreed procedures. While it is truethat the filing of Valerio's grievance was made more diffi-cult by the fact that his class hours were coextensive withthe workday and followed a break schedule that did notnecessarily coincide with that of Strizak br other union offi-cials,'6 when the incident took place, 2 days still remainedin which his grievance could be timely filed. The difficultiesin properly filing this grievance were not insurmountable.Based on the foregoing. I find that this disciplinary actiontaken with respect to Strizak was not in violation of Section8(a)(3) and (1) of the Act.C. The Alleged Unlaw/ul Refusal To Allow C'onsultationWith a Union Representative Facts and ConclusionsThe General Counsel and Union contend that Respon-dent violated Section 8(a)(1) of the Act when MaintenanceForeman Emery Magyar twice unreasonably refusedThomas Valerio's request for permission to consult with15 202 NL.RB 932, 936 937 (1973).16 Contrary to Valerio. Goosman credibly testified that he released hisclass for breaks when convenient, consistent with work progress, rather thanat specific times each day.fellow union officials on union business during workingtime. Respondent contends that Valerio, himself a steward.had not been denied the right to conduct union business oncompany time as a matter of policy or practice. Respondentexplained that the nature of Valerio's duties at the time inquestion and the distance of his work station from the loca-tion of the union representatives he wished to see. with at-tendant transportation difficulties, made the granting of hisrequest7inexpedient at the time and within Respondent'sright to deny. In addition, Respondent argues that this mat-ter was successfully resolved in the oral first-step grievancesstage and that no written grievance was thereafter filed.Valerio testified that on May 16. while working at unit 3.one of Respondent's power generating units, he asked hisimmediate supervisor. Magyar. if he could go to units I and2 briefly to see his union president, Nicholas Valero, onunion business. Magyar replied that he could not give Vale-rio permission to go there to see his union representative,but, as the job he was working on required a piece of chainlink. Valerio could go to units I and 2 to get the chain link.If he happened to see Valero there, he could tell him whathe wished.Valero related that he then did go to units I and 2 where,after obtaining the needed chain link, he saw Valero. Notwanting to break a company rule, as he had not beencleared to discuss union business with Valero. Valeriomerely told Valero of his difficulty in obtaining permissionfrom Magyar to come to see him. He did not conduct anyunion business beyond this.'Valerio related that on the next day, while still at unit 3,he again asked Magyar fr leave to process a grievance oncompany time, this time asking to speak to Charles Stri-zak.l Magyar replied that he had been given orders by hissupervisor. Production Maintenance Supervisor Paul Kull,that at no time was Valerio to see his union representativeon company time. No reason beyond the order from Kullwas given for this refusal.Valerio then told Magyar that he wanted to file a griev-ance based on management's refusal to let him see unionrepresentatives on the 2 days in question.On the following day. May 18 by Valerio's estimate,Magyar. in private, answered his grievance, telling Valeriothat in the future, when he wanted to see a union represent-ative on company time, Respondent would make certainaccommodations but would like him to speak with theunion representative at the unit to which he was assigned. IfValerio was working at unit 3. he should talk to the shopsteward at that place; if at units I and 2. he should speak tothe stewards there. Valerio, himself a steward, replied thatas far as he knew, there was no steward assigned to unit 3with whom he could consult.Magyar agreed that when on May 16 Valerio had askedpermission to go to units I and 2 to see another union mem-i* Respondent. contrary to the General Counsel and the Union, cntendsthat Valerio made onl) one. not two. unsuccessful requests to meet with hisunion representative.1i Union President Valerio testified. in con'ormily with company time rec-ords. that the foregoing consersation with Valerio actually occurred on May5Is rather than May 16. as related by Valerio. In evaluating this matter.unlike Respondent, I place no special significance to the fact that Valeriohad been a day ot' in his recollection of when this event had occurred.1' Valerio wanted to speak to Strizak in Valero's absence.282 CARDINAL OPERATING( (COMPANYber to conduct union business on working time, he hadrefused his consent. Valerio did not make a second similarrequest on the fbllowing day.Magyar explained that he had denied Valerio's request atthat time because his services were needed to help restoreunit 3. then on outage, to service and because the transpor-tation difficulties in going between unit 3 and units I and 2.about I mile apart.20could have increased his time awayfrom his job. Magyar denied having told Valerio that, al-though he could not let him take time off from his work tosee another union member. he could go to units I and 2 topick up some chain link and so talk to Valerio.At the time in question, Valerio was a recently desig-nated maintenance mechanic B2' who had been workingunder Magyar's supervision for about 2 weeks. lUnit 3where they were assigned was then inoperative as it was onannual outage. Apart from unexpected emergency outages.each of Respondent's three generating units at its Cardinalplant were closed down for outage periods of 4 to 6 weeksof maintenance, as was unit 3 at this time. On these occa-sions, auxiliary and other equipment was dismantled. re-paired, or replaced, as necessary, and additional crews ofmaintenance and construction personnel were assignedfrom the other two units to help speed its return to service.However. while a unit was in outage, assigned employeeswould continue to follow their regular break and lunchschedules. On May 16. in fact, added crews were workingon the boilers, valves, and other equipment at unit 3. Mag-yar and his men, including Valerio, were disassembling. in-specting, and reassembling the unit's pulverizers which ap-parently refined the coal used as fuel to power thegenerators, and the P.A. fans, which induced air into thepulverizers, creating a pressure which allowed coal to beblown into the boiler.22Magyar averred that in order to go between unit 3 andunits I and 2. it was necessary to take a shuttle bus which.at times, was inoperative or. in the alternative, one of thetrucks maintained by the different departments for thatpurpose. Employees were not allowed to use their own vehi-cles to travel between the units. The uncertain transporta-tion situation and distance involved could hate delayedValerio's return.Shortly after his request to go on union business wsasrefused, Valerio announced that he wanted to grieve thematter. Magyar accepted the oral grievance, recorded it.and consulted with his own supervisor, Kull. in preparingan answer.220 Valeno estimated the distance as hree-fiourth o a mile21 Most of Respondent's maintenance work was performed by mechanicsin the "B" category. The more highly rated "A" mechanics did skilled workof a specialized nature and the "C' and "D" mechanics essentialls werehelpers2 Although Valerio vaguely recalled that. when he made his relevant re-quest of Magyar. he was performing routine work on an oxyacetylene cart.which was unrelated to the outiage. Magyar's general collection of whatValeno was doing at the time. maintenance on the publerizers and P A fans,is considerably more precise and is credited. Such work was intrinsicallyrelated to restarting the downed unit21 Magsar conceded that with the addiional personnel assigned ito work atunit 3 during the outage. it might have been possible, its a practical matter,to have given Valerio the time requested. except that this ould not haveconformed to Respondent's practices Magyar explained that aI certain tiumMagyar testified, and his written contemporaneous rec-ord of the incident confirms, that Valerio had been satisfiedwith his response to Valerio's first-step oral grievance andthat at normal times Valerio would be permitted to conductunion business with other union personnel it job require-ments so allowed. It is clear that the grievance was nottaken to the next step and no written grievance was filed onthis matter.As in the above discussion concerning the warning givento Strizak the General Counsel does not contend that therequirement is unlawful that stewards who wish to discussgiievances on company time must first obtain permissionfrom their respective foremen. IHowever, the General Coun-sel does argue that as the number of employees assigned towork at unit 3 during the outage was nearly twice the usualcomplement in that area, and as the means of transportingValerio between the units was available. Respondent hadacted arbitrarily and unreasonably in refusing Valerio's re-quest. In these circumstances, the General Counsel asserts,Respondent's refusal must be viewed as interference withValerio's rights under Section 7 of the Act, and. therefore.unlawful. While not contending that this argument wouldobtain if Valerio had been assigned to perform emergencymaintenance at the time, the General Counsel asserts thatthat is not the case here.?As noted in the above-quoted segment of AdministrativeLaw Judge Ness' Board-approved Decision in Columbu.s(Coated Fabrics. supra. a steward's protected right to presentgrievances on behalf of employees and to discuss com-plaints with employees may be limited and. absent contrac-tual agreement allowing the same, does not carr' with it alicense that such activities must be permitted during work-ing time.2Accordingly. noting that only one request by Valerio toconduct union business on company time was denied,2? thatthe evidence shows that this refusal had not been based ondiscriminatory enlorcement of Respondent's work ruleagainst him as a union official, but rather on a judgment ofValerio's dispensibility from his work station at the time. asher of employees were required to complete the job and the (lp.iln,wanted to hase all them at work Magyar also admitted that as a mainte-nance mechanic Valerio could be expected to work oIn all units when down.either through emergency or annual maintenance. and that a strict polihcconcerning his availability to conduct union business on company time onthese occasions could materially reduce his opportunities n this area.24 As Magyar's general recollection of the eents herein was moire detailedthan alerio's, particularly with respectto the work being perfiormed at thetime by Magar's crew at unit 3. and as Magyar's concurrent written record.kept in acccirdance with existing practices. shows that Valerio hd made nlyone request to he excused to conduct union business. Magyar's account thatonly one such application had been made is credited2' (Ciilhu. Coated Flbhric.r supra. and the present case are distinguishablefrom the recent holding in Caterpillar Tractoer (ortiplan, 242 N.RB 523( 1979). where t was found that the employer had violated Sec. s(a I) and31 ofi the Act by more rigorously enforcing its rules restricting employee In-plant movrement against an individual because of his status as a union stew-ard In both C,lumhuv (Catted flbrics and Caterpillar Tractor (,nlpanr,-,uprr. It as recognized that the right of stewards ito conduct union business;as protected Htowever. unlike (aerpiillar Tractor Compan, in ('Clumhbu( slted l hrtic and the present matter, the restrictions on the movement ofemploees trom their ork statioins on company time applied equally to alleriiplo,ces and was not discriminatorils enfrced gainst union representa-:" here no corresponding claim with respect to iln, other union repre-sent.itive283 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDindicated by the company's accepted grievance answer thatValerio would be permitted to so conduct union business ifjob requirements allowed, it is concluded that Respondent'srefusal to allow Valerio to attend to union business was notviolative of the Act. In so finding, it also is noted that thework rule thus enforced was lawful and there was no show-ing that, under existing practices, Respondent was obligedto grant every such request. As Valerio possibly could havebeen released when requested in view of the additional em-ployees then assigned to relieve the outage at unit 3. Mag-yar's refusal to let him go may have been neither generousnor judgmentally warranted. Nonetheless. these consider-ations would not suffice to render Magyar's action unlaw-ful 27Accordingly, I find that Magyar's refusal to allow Vale-rio to leave his work area as requested was not in violationof Section 8(a)( 1) of the Act.D. Respondent 's Alleged Postcontract Unilateral Changesin Certain Procedures -- Facts and ConclusionsThe General Counsel and Union contend that after thecollective-bargaining agreement expired on May 31. Re-spondent violated Section 8(a)(5) and (I ) of the Act by uni-laterally changing the grievance-arbitration procedure byrefusing to arbitrate unresolved grievances arising after theexpiration date and, further, by announcing during contractnegotiations that the system whereby union representativeshad been permitted to conduct union business during work-ing hours would be drastically changed.In support of its first contention that Respondent unlaw-fully was refusing to arbitrate grievances which arose afterthe contract expiration date when no new contract had yetbeen signed, the General Counsel and Union would distin-guish the facts of the present case from those in The Hilton-Davis Chemical Company, Division of Sterling Drug, Inc.,28where it was found that an employer's refusal to arbitrate agrievance which originated after the expiration of a collec-tive bargaining agreement containing an arbitration provi-sion does not violate Section 8(a)(5) of the Act. The Boardthere found that arbitration is a contractually premised"consensual surrender of the economic power which theparties are otherwise free to utilize." and. as an incident ofthe contract, it expires with the contract. However, theGeneral Counsel argues that here, unlike Hilton-Davis, su-pra, there was an implied agreement to extend the contractevidenced by statements allegedly made at different timesby various management representatives. Therefore. theGeneral Counsel argues that as the contract continued ineffect, the obligation to arbitrate was still binding.It is undisputed that after the contract expired. Respon-dent continued to apply the contractual grievance proce-dure with respect to grievances which arose both before andafter the contract expiration date, except that Respondentwould agree to arbitrate only those grievances which tooktheir inception from incidents occurring before the termina-tion date of the contract.As the remaining allegation. that Respondent had an-nounced a unilateral change in the procedure for permitting27 Columbus (Couted Fabrics. 202 NI.RB at 936.2 185 NLRB 241 (1970).union representatives to conduct union business duringworking hours, allegedly was announced during a contractnegotiating session when events relating to the allegedchange in the arbitration procedure also occurred, both is-sues will be considered together.The collective-bargaining agreement which expired onMay 31. as noted, provided for a Ibur-step grievance proce-dure culminating, as a fifth step, in binding arbitration. Ar-ticle I of the contract. "Dues Deduction." provided, in rel-evant part, as follows:1.1 During the period of this Agreement, the Com-pany agrees to deduct monthly the Union dues fromthe pay of' those employees who give an individualwritten assignment for such deduction .... Any suchassignment shall be subject to its terms and may berevoked by the employee .... This assignment andauthorization shall become null and void ...whenthere is no contract in effect between the Company andthe Union provided for the deduction of dues.* 4 * * *1.4 The sums so collected shall be paid by the Com-pany to the Financial Secretary of the Union.Article I 1. "Mutual Responsibilities," provides:It is mutually agreed that, during the term of thisAgreement and any period thereafter in which negotia-tions fbr a new or modified contract are in progress,there will be no lockout and no (I) concerted failure toreport for work. (2) concerted cessation of work, (3)slowdown. (4) boycott. (5) picketing. (6) willful inter-ference with the operation or maintenance of any fa-cilities or equipment of this Company, or (7) strike, forany reason whatsoever .... In case of any violation ofthis Article. any or all employees taking part in suchviolation will be subject to disciplinary action, includ-ing discharge.Article 13. "Conclusion," which noted that the agree-ment, effective on April 19. 1976. incorporated the full un-derstanding of the parties. concluded as fbllows:The parties further agree that no such written or oralunderstanding or practices will he recognized in thefuture unless committed to writing and signed by theparties as a Supplement to this Agreement.At a negotiating session held on or about May 24,2'Ron-ald L. Lamb. labor relations supervisor for the Ohio PowerCompany, while submitting Respondent's contract propos-als relating to job benefits to the Union's negotiating com-mittee, stated that the present contract was expiring onMay 31 and. with it, the benefits also would expire. UnionPresident Nicholas Velero asked if the Company was goingto end all benefits if there were no new agreement by May3 1,. and Edward J. Coggins"°asked l.amb whether under the29 Although Respolndent contends that this meeting occurred on May 1I.the diflerence in dates is not significant, and I will accept the May 24 dategiven by the Gieneral Counsel's witnesses., (Coggins, regional director of the National Union's third region. attendedcontract negotiations as the prolessional member (it the Union's negotiatingcorm ni ttee.284 C(ARDINAI. OPERATING COMPANYcontract's mutual responsibilities clause the agreementwould remain in effect if negotiations continued in progress.Mahlon E. Rice.' interjected that the union representativesshould take it easy on Lamb as he was new."Valero andCoggins testified that Rice then went on to say that theCompany intended to live up to its responsibilities underthe agreement, to which Valero replied that as long as theCompany was willing to do so. the union representativesfelt that they were in the process of continuing negotiations(under the mutual responsibilities clause).Rice, however, testified that after telling the union repre-sentatives to go easy on Lamb, he noted that the agreementdid expire on May 31 but that it would be premature to saywhat the status of benefits would be at the end of the con-tract year. Respondent was hopeful of having a contract bythat time. Rice denied that on May 24. or at any other time.that any management official had stated that such extensionwould occur."William Smythe34testified that on June 5, shortly afterthe contract had expired, he and another union trustee metwith Personnel Supervisor Simmons. at which time Sim-mons announced that Respondent was no longer going toobserve article I of the contract which provided for thededuction of union dues. Simmons explained that by lawthe Company could no longer continue to deduct uniondues from the employees' pay as their authorizations forsuch deductions had expired and further deductions couldnot be made until they signed new cards. These, Simmonspointed out, could be signed only when a new collective-bargaining agreement was executed. Smythe asked Sim-mons if the remaining terms of the contract were going tostay in force. Simmons answered affirmatively"'Rice related, without contradiction, that at the June 5negotiating session Respondent did not modify or revise itsbest and final offer which had been made but not acceptedon May 24. Coggins stated on June 5 that if Respondentwas not willing to reconsider its position on two disputeditems, he did not see any reason why the parties needed toget together. Rice replied that he was sorry that the partiescould not reach agreement, that the Company had made agood offer and recognized the Union's right to strike. ow-ever, the Union should be aware that the Company had anobligation and responsibility to continue operating its facili-ties, that it would do so, and that it expected the Union toprovide it with that opportunity. If the employees didstrike, they would be expected not to break the law or vio-late any company policies, or disciplinary action would betaken." Rice, Ohio Power Company personnel director, was the senior companyrepresentative at the negotiations." Lamb was participating in his first negotiations on behalf of Respsn-dent."] Rice's account is corroborated by Leeland Dean Simmons. Cardinalplant personnel supervisor, who also attended all negotiating sessions.4 Smythe. employed by Respondent from March 1967 until his termina-tion in July 1978, was a union trustee and also served as chief shop stewardfor the last 5 years of his employment with Respondent"5 Simmons denied having met with Smythe and Patterson at any time onthe matter of union dues, but recalled that on June I he advised CharlesStrizak then union treasurer. that union dues would no longer be deductedas the cards authorizing the same were no longer valid, the contract hasvingexpired.Valero testified that he and certain union representativesattended a third-step grievance meeting on June 19 withSimmons, the plant personnel supervisor, and other man-agement officials. The meeting had been scheduled to pro-cess three grievances, one of which related to Respondent'srefusal since June I to continue deducting dues as had beenrequired by the contract." Responding to rumors, Smytheasked Simmons if he intended to stop the employees' bene-fits and retirement policies. According to Valero, Simmonsreplied that the only thing he planned to stop was the duesdeduction.Simmons, however, related that during the month ofJune, Valero and Strizak stopped by his office following athird-step grievance meeting concerning the dues deduc-tion, at which time Valero again asked whether the rest ofthe contract would remain in effect and whether the bene-fits would too. Simmons replied that the benefits wouldcontinue. but he made no response to the remaining ques-tion as to whether the contract would also stay in effect.Accordingly, Simmons did not say at that time whether therest of the contract would or would not remain in effect.7Coggins, the Union's regional director, testified that onAugust 3 at about 1:30 a.m., while in Sharon. Pennsylvania,he received a telephone call from Personnel Director Ricewho asked if he knew that certain members of local 492 ofhis Union were then picketing Respondent's Kammer andMitchell plants."M Coggins replied that he knew that thepicketing was taking place and that he was trying to deter-mine the circumstances. Coggins asked whether, if he couldget the employees back to work, Rice would assure thatthere would be no reprisals. Rice agreed to this and. accord-ing to Coggins, further stated that the only thing that the('ompany had discontinued in the agreement with Local492 was the deduction of union dues. Everything else in theagreement was continuing in full force and effect. Cogginsreplied that he disagreed with the stopping of the uniondues deductions. Rice answered that the deductions werebeing stopped on the advise of counsel.d('oggins related that while Local 402 was the only localunion mentioned during his conversation with Rice on Au-gust 3., it was his interpretation that Rice's references alsocovered the contracts of Local 468 and the Union herein.Union President Valero related that on August 15 he andanother employee-union representative met on union husi-` The nion had filed this grievance immediately after learning that theCompany would no longer continue deductions after contract expiratiin. Bythe time of the June 19 meeting, the grievance had progressed unresolvedthrough two steps of the grievance procedure." The General Counsel. in arguing that a contract extension agreementshould he inferred. contended that Simmons had a duty to answer this ques-tion, deeming this a "crucial silence."" Iocal 492, Utility Workers Union of America, AF. 10IO, representsapproximately 200 production. maintenance, and certain technical employ-ees at the Ohio, Power Company's Mitchell plant. located about 25 milessouth of Wheeling, West Virginia IAcal 468, a sister local. represents aboutthe same number of production and maintenance employees at the OhioPower Company's Kammer plant. I mile north of the Mitchell plant. Ac-cordingly. the Kammer and Mitchell plants are approximately 40 miles awayfrom the C(ardinal plant. the only plant involved herein. While each of thethree locals represents separate units and has its own contracts, they negoti-ate jointly with Respondent and. accordingly, representatives of Locals 468and 492 attended the various negotiating sessions between the Cardinal plantnegotiating committee and Respondent.' On the next day (Coggins pursuaded the t.ocal 492 employees to returnto work.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDness with Cardinal Plant Manager Robert Walton and asecond company representative. After preliminary discus-sion, Walton referred to rumors of an imminent strike at theplant and read to the union representatives a statementconcerning the expected conduct of employees on picketlines in the event of a strike. Walton stated that he wantedbusiness to continue as usual. The union representativespromised that if a strike was deemed necessary Waltonwould be informed in advance. However, no strike ensuedduring the entire negotiating period.On September 12 representatives of Respondent and theUnion again met with the Federal mediator. The Union'snegotiating committee included Coggins, Valero. and JerryWilliams, union secretary.4 The Company was representedby Rice, Simmons. Lamb, and others. Earlier, on Septem-ber 1, Respondent had withdrawn its package of proposalsoriginally submitted on May 24 and was in the process ofpreparing new proposals for the Union's consideration.The union officials related that when the mediatorbrought the parties together, Rice began by informing theunion committee that Respondent was not willing to arbi-trate any grievance that arose after the May 31 contractexpiration date4' and stated further that, during the sum-mer, Respondent had had the opportunity to evaluate itspolicy and practice concerning union business. The C(om-pany would expect, thereafter, that union business be con-ducted on union time and not on company time. Accord-ingly, union business should be undertaken on theemployees' lunch breaks or before or after work.42Rice continued that if the Union would agree to not arbi-trate grievances which arose after May 31. would furtheragree to conduct union business on union time and, finally,would agree to recommend approval of same, Respondentwould reinstate its best and final offer. In the discussionthat followed, the Union, protesting Respondent's refusal toarbitrate grievances arising after May 3 1, told Respondent'srepresentatives that the contract had remained in full forceand effect and, therefore, the postcontract grievances werearbitrable.Coggins related that later that day, after accompanyingthe mediator to a room where Respondent's officials waited,Coggins told Rice and the others that the Union was notwilling to agree to the nonarbitration of grievances. Ricereplied that since 1973 Respondent had taken the positionthat grievances arising after the expiration date of the con-tract, when no new contract had been signed, were not arbi-trable. Coggins answered that the present situation differedfrom the one in 1973 as in that year the employees had beenon strike, and in 1978 the local's officers had been informedby management at various times that the entire contract.except for dues deductions, had remained in full force andeffect. He reminded Rice that he too had told Coggins dur-ing their telephone conversation of August 3 that the entire'4 As in the past, representatives of Locals 468 and 492 also were present'' The Union had not yet then requested arbitration of such grievances.,0 Coggins and Valero testified that Rice's statement of September 12 wasthe Union's first notice that postcontract grievances would not be arbilratedand that Respondent was adopting a new position concerning the processingof grievances during working hours. As found above, union officials gener-ally were permitted to take care of grievances and accompany employees todisciplinary proceedings during working time after receiving permission fromtheir supervisors to leave their work areas.contract had remained effective, except for dues deductions,at which time he and Rice had differed. Rice recalled theirdiffering opinions over the dues deductions but told Cog-gins that he could not recall the part of the conversationwhich dealt with the contract remaining in full force andeffect."Rice testified that on September 12 Respondent made arevised final offer conditioned on its acceptance on a certaindate. However, the offer was not otherwise conditioned onthe Union accepting any other company positions. He re-lated that before making the company's offer, he specifiedthat to avoid misunderstanding, Respondent would not ar-bitrate any grievances which arose after the contract hadexpired.Rice continued that as Respondent also had been havingproblems with employees leaving their jobs for routineunion business, Respondent wanted the union committee toknow that it was going to expect its policy to be followed.Some of the supervisors had been very lenient in not follow-ing the existing policy which was going to be reinstitutedand restated. Routine union business would not be allowedon company time without proper permission having beengranted. The practice would be looked at more carefullyand he handled more judiciously in the future."Rice also testified that during the September 12 meetinghe. oggins. and the mediator met separately from theother participants. During this private session, Cogginsclaimed that Rice had told him that the only thing theCompany was doing away with after contract expirationwas the dues deduction and that the rest of the contractwould be left. Rice replied that this was not true and re-called that when Coggins had called Rice earlier to ask thatRespondent reconsider its decision to discontinue dues de-ductions, he had repeated the reasons for this action buthad said nothing about extending the terms of the contract.An additional discussion of whether Respondent, in fact,had extended the collective-bargaining agreement tookplace on September 19 during a meeting to discuss griev-ances at the fourth step. At that session Simmons, whenasked, repeated as he had before that the retirement planand other benefits all were in effect but that dues deduc-tions were not.During the discussion on that occasion of the grievanceconcerning Chief Steward Smythe's discharge,4the discus-sion centered on certain terminology in Respondent's hand-book, "Ohio Power and You," which gave employees theright to use the grievance machinery. Labor Relations Su-pervisor Lamb then stated that there was and was not a'3 At the September 12 meeting, Respondent read to the union committeesits modified best and final offer. Subsequently. ILocals 468 and 492 voted toratify the offer.I Respondent asserts that it did not change its policies concerning theconduct of union business on company time, but merely undertook to morediligently enforce the existing policy in the future as administration hadbecome lax. The relevant policy had been published in a memorandum toemployees, dated November 17, 1977, from Plant Manager Walton, whichnoted that. "Employees are not to leave their respective work place, or des-ignated reporting place, prior to their normal quitting time unless they havethe specific approval of their supervisor." The movement of employees fromtheir work station without prior supervisor approval was also limited in theemployees' handbook given to all employees. In each document it was notedthat employees who violated this rule would be subject to discipline." As Smythe was terminated in July. the grievance concerning this arosealter the contract expiration date.286 CARDINAI. OPERATING COMPANYcontract at that time and that as the employees were repre-sented, the provisions of the handbook were thus negated.The union representatives replied that Respondent waswrong to take grievances to the fourth step and not to go allthe way to the top of the grievance machinery.The Union by letter, dated October 2. made its first writ-ten demand of the Company for arbitration of five griev-ances which had arisen after May 31. Respondent's reply.dated October 10 and signed by Lamb, was, in relevantpart, as follows:The Company wishes to resolve employee problemsand has made a reasonable effort to do so by utilizingthe grievance procedure through the fourth step. How-ever, when a grievance is filed during a period when nolabor agreement is in effect, the Company does notsubmit such employee problems to binding arbitration.This was made clear to the Union during the negotia-tion session of September 12, 1978, and was restated atthe outset of the fourth step grievance hearings onthese grievances on September 19, 1978. Since thesegrievances were all submitted after May 31, 1978.when the last labor agreement expired, the Companywill not agree to your request to submit them to arbi-tration.However, when by letter dated November 5 the Unionasked to take to arbitration those grievances which hadarisen as of or before May 31, Respondent. by correspon-dence of November 29. agreed and named its arbitrators.A new contract was signed by the parties on November28.The record reveals that after the expiration of the con-tract on May 31, except for discontinuing the dues deduc-tions and refusing to arbitrate those grievances which aroseafter that date. Respondent continued to apply the terms ofthe collective-bargaining agreement as to wages, benefits.and other terms and conditions of employment.Historically, Local 478 became the bargaining represent-ative of the employees at the Cardinal plant in November1969, and since that time, either in its separate or mergedform, it has been party to a series of collective-bargainingagreements with Respondent.After the fist contract expired on May 31, 1971. there wasa hiatus until February 22, 1972, before a new contract wassigned. However, on May 27 Respondent and the Unionsigned a written agreement extending the contract to June11, 1971.'By letter, dated December 23, 1971, Respondent's per-sonnel director at that time refused to take to arbitration agrievance which arose after expiration of the extensionagreement on June I 11 on the grounds that it had not beentimely filed under the contract.After the next contract expired on May 31, 1973. theemployees continued to work until June 19 of that year.when they went on strike. The Company refused to processpostcontract grievances then pending as the employeeswere striking.Jerry Williams. union secretary since 1970. explained that the extensionagreement had been reached at the Union's request to enable the Union tocommunicate with its membership and notify them of their rights to vote onthe contract, as Respondent's best and final offer had been made that earjust a few days before the contract was due to expire. As no agreement wasreached by June I 1. the extension agreement expired on that date.There was no hiatus period between contracts in 1975.The General Counsel, as noted, argues from the forego-ing that grievances arising after the contract expiration dateremained arbitrable as the contract had been extended bythe unwritten agreement of the parties. Accordingly, he as-serts that the circumstances herein are distinguishable fromThe Hilon-Davis Chemical Company case, supra. as there,on the last day of the agreement, the Union had specificallyrejected the employer's offer to extend the contract duringnegotiations, subject to termination on 48-hours notice.and, accordingly, in Hilton-Davis there was no possibility ofan implied extension agreement. Based on argued "inter-pretations of general statements and crucial silences," byRespondent's officials during the various meetings and con-versations described above, the General Counsel contendsthat the provisions of the collective-bargaining agreementremained in effect. As Respondent unilaterally altered thegrievance-arbitration procedure under the extended con-tract by refusing to arbitrate the postcontract grievances, itviolated Section 8(a)5) and (I) of the Act.Specifically, the General Counsel implies contract exten-sion from statements made by management representativeson May 24 and at various times thereafter that, except fordues deductions, the Company intended to live up to itsresponsibilities under the agreement and that wages andbenefits enjoyed by employees under the contract wouldcontinue. The General Counsel further indicates that evenafter the contract did expire, Respondent continued to ap-ply its terms to unit employees and had proceeded throughthe first four steps of the grievance procedure on all griev-ances, whether or not they arose before the contract expira-tion date. Respondent's refusal to arbitrate those originat-ing before May 31, in these circumstances, constituted anunlawful unilateral change of the grievance-arbitratioh pro-cedure.Respondent, denying that it ever had agreed to a contractextension, relies, inter alia. on the Hilton-Davis ruling.From the record as a whole, it does not appear that theparties did agree to extend their contract. The fact thatvarious management representatives referred to Respon-dent's intention to continue the wages, benefits, and otherterms of the contract after expiration does not, withoutmore, indicate an agreement to extend. It is settled that anemployer's duty to observe wages, hours, and other termsand conditions of employment, including the grievance pro-cedure, survives the expiration of the collective-bargainingagreement" and that Respondent was obligated to continuethese aspects of the agreement after May 31 even in theabsence of an extension agreement. In addition, such anaccord lacked both consideration and duration. As notedby Administrative Law Judge Brandon in his Board-ap-proved decision in S & W$' Motor Lines, Inc..'8"Had therebeen a contract extension the Union would have been con-tractually bound not to strike in view of the no-strike provi-sion in the contract. Furthermore, an agreement not tostrike is of little value unless it is of some specified or deter-minable duration." While an agreement not to strike in thepostcontract period might be a valid exchange for an exten-47 Bethlehem Sreel 'ompanv (Shipbuilding Dinsionj. 136 NLRB 150(1962). remanded 320 F 2d 615 (3d Cir. 1963), cert. denied 375 U.S. 984(1964).4 236 NI.RB 938. 949 (1978).287 IDE(CISIONS OF NATIONAL I.ABOR RELATIONS BOARDsion agreement by Respondent, the Union never made suchan agreement. Rather, the mutual responsibilities clause ofthe contract limited the Union's right to strike in the post-contract period while negotiations for a new or modifiedcontract continued in progress. If such progress was notdeemed adequate, then either side was free to end negotia-tions and use economic force. The record revealed that onJune 5 Coggins, for the Union, stated that he did not seewhy the parties needed to get together if Respondent didnot modify its position on certain disputed contract items,at which time Rice recognized the Union's right to strike.Similarly, Union President Valero testified that when PlantManager Walton, at their August 15 meeting, expressedconcern about a strike and read Respondent's position con-cerning employee picket-line conduct, should one occur, theUnion representatives, at most, promised to follow theirunion procedures, and to give Walton advance notice if astrike was decided. Here, as in S & W Motor Lines, therewas no agreement by the Union to refrain from striking andthere was no reference made to an extension of the contractfor a definite peirod. Judge Brandon's observation in S & WMotor Lines, that it would have been illogical for the Em-ployer to agree to an extension of the contract for an indefi-nite period, is equally applicable here.The collective-bargaining agreement had provided that"no such written or oral understandings or practices will berecognized in the future unless committed to writing andsigned by the parties ...." I am not persuaded by theGeneral Counsel's argument that this requirement for awriting relates only to specific terms of employment withinthe contract and not to an extension accord. It is not rea-sonable to find that certain changes within the collective-bargaining agreement are more entitled to documentationthan would be the entire contract. Moreover, when in 1971the parties did agree to extend their contract to a certaindate, they were able to do so in writing.It is concluded from the foregoing, including also Re-spondent's discontinuation of dues deductions and refusalto arbitrate grievances arising after termination of the con-tract, that there was no mutually reached unwritten agree-ment by the parties to extend the contract beyond May 31,1978.Accordingly, I find that the General Counsel has not es-tablished by a preponderance of the evidence that there wasan agreement to extend the contract. It follows that therewas no duty to arbitrate grievances arising after May 31.1978, as a result of the contract extension, and that Respon-dent's refusal to do so was not violative of Section 8(a)(5)and (I) of the Act.The General Counsel's remaining contention to be con-sidered herein is that during the September 12 negotiatingsession, Respondent declared a unilateral postcontractchange in the way union business was to be pursued whenRice allegedly told the Union bargaining committee that (1)during that summer, the Company had had the opportunityto evaluate its policy and practice concerning union busi-ness and that, henceforth, union business would be con-ducted on union time, not during working hours, and (2)that union business should be undertaken at lunchtimes orbefore or after work. The foregoing, based on the testimonyof Valero, Coggins. and Williams, if accepted would consti-tute a change from the above-described prior policy of al-lowing union officials to conduct union business duringcompany time after prior clearance by their respective su-pervisors.Respondent, however, through Rice and Simmons, de-nied that any change of policy in this regard had been ei-ther announced or effectuated, and asserts that Respondentmerely had stated an intent to more diligently enforce exist-ing policy, expressed above, as inadequate enforcement bycertain supervisors had created a problem.Noting that although nearly 7 months had elapsed fromthe time of the September 12 meeting to the date of thishearing, no evidence was provided by the General Counselto the effect that the alleged unilateral change had beeneffectuated and there is no showing that any union repre-sentative in that interval actually had been denied an op-portunity to conduct union business on company time, Icredit Respondent's denial that it had declared or imple-mented a new policy in this regard. As found in ColumbusCoated Fabhrics,4" the mere tightening by the Employer ofenforcement of an existing rule limiting the right of stew-ards to conduct union business during working time is notviolative of the Act.For the above reasons, it is concluded from the creditedevidence that Respondent did not violate Section 8(a)(5)and ( I ) of the Act by unilaterally changing the policy underwhich union business could be conducted on companytime.CON( ItSIONS () LAW1. Cardinal Operating Company, jointly owned by OhioPower Company and Buckeye Power Company, Inc., is,and at all times material times has been, an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Local Union No. 361 478 of the Utility WorkersUnion of America, AFL-CIO, is, and at all material timeshas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The General Counsel has failed to establish by a pre-ponderance of the evidence that Respondent has engaged inor is engaging in unfair labor practices within the meaningof Section 8(a)(1)(3) and (5) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER50It is hereby ordered that the complaint be dismissed in itsentirety.49 202 NLRB at 936.5o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaied for all purposes.288